DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 16 September 2022.
Claims 1, 8,  and 15 have been amended.
Claims 2, 4, 7,  9, 10, 13 and 16 were previously canceled.
Claims 1, 3, 5-6, 8, 11-12, 14-15 and 17-25 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised, these rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 16 September 2022 have been fully considered but are not persuasive.
Applicant argues that the amended claim limitations incorporating the automatic call distributor are integral to a physical system and thus sufficient to overcome 101.  Examiner respectfully disagrees.  The additionally claimed detail about the automatic call distributor merely describes the system from which data is gathered. The method for calculating availability points for workforce schedule details a complex analysis that merely uses gathered data.  The ACD claimed merely describes a system of modules and devices from which data is derived but the claimed methodology does not require or depend on any specific data gathering technique, it merely uses the obtained data for calculations and analysis.  The claims do not set forth any non-conventional arrangement of conventional elements that are essential to a specific data gathering technique, instead the claims merely describe a generic ACD system that gathers data.  The method of data gathering is not integral to how the calculations are performed and it does not integrate the otherwise abstract idea into a practical application.  Instead the amendments merely describe a technological environment that is not linked to the abstract concept in anything more than a general way.
Unlike Ultramercial, the claimed additional elements are not essential to the ability to execute the claimed methodology, but instead merely describe a generic ACD environment that is used to gather data in a non-specific manner.  The resulting data is then used in the calculating and analysis steps.  The additional elements claimed do not impose any meaningful limit on the scope of the claim and do not play a significant part in permitting the claimed methodology to be performed.
The rejection does not solely rely on the fact that schedule illustrates a certain method of organizing human activity.  But instead compares the steps individually and as a whole to a series of data gathering and mathematical functions and mental processes that could be done the same way mentally or with a pencil and paper.  The additional elements of the claims do not transform the otherwise abstract claims into an eligible invention.
Unlike McRo, the claims do not set forth a process that when performed in the computerized environment achieves results similar to a different previously performed manual process.  Instead the claimed steps are merely applied “by a computer” to achieve results more quickly.  There is no significant integration that shows how this process being done “by a computer processor” plays a significant part in permitting the method to be performed.   Instead the additional elements function solely as an obvious mechanism for permitting a solution to be achieved more quickly.
The automatic call distributor is not considered part of the abstract idea but instead merely describes the generic system that “applied” the abstract idea.  Generally linking a data gathering function to a particular technological environment does not meaningfully integrate the otherwise abstract idea into a practical application, nor does it amount to significantly more.  Simply stating that the data is gathered in “real time” does not in any way transform the claim into a patent eligible invention.   Person can observe data in real time.  Manual time studies were conducted for decades to analysis performance data related to particular interactions and manufacturing processes.  In order for the real time data gathering to set forth a meaningful limitation, the actual process of data gathering, not simply describing the system as collecting data, would need to be claimed in a manner that limits the scope of the claims and is essential to the ability to execute the claimed methodology, not simply insignificant extra solution activity, e.g. data gathering  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-6, 8, 11-12, 14-15 and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite calculating points for workforce scheduling, obtaining past workloads, where the workloads are calculated based on real-time data, calculating workforce requirements, obtaining availability, calculating availability points comprising calculating staffing values, ratios, level of interest, incentive factors, a number of agents and availability points, receiving desired time intervals to be scheduled and scheduling assigned time slots.  Deriving an evaluation system for scheduling a workforce and scheduling assigned time slots illustrates a certain method of organizing human activity since developing a workforce schedules based on analyses illustrates rules or procedures for managing interactions between people or personal behaviors.  Taken individually the steps for obtaining/receiving data and performing calculations are all be considered complex math since actual formulas and mathematical concepts are recited and/or mental processes since they set forth a series of observations and evaluations that could be done the same way mentally or with the assistance of pencil and paper.  These limitations as drafted set forth process steps that under their broadest reasonable interpretation can be performed in the mind.  The mathematical formulations are complex math applied “by a computer”. But for the memory and computer processors in the ADC environment where devices interact using VOIP and the modules are configured to perform the methodology the claims encompass a user simply gathering data and determining values.  The mere nominal recitation of a computer processor and memory does not take the claim out of the abstract groupings.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a system comprising modules comprising computer processors, obtaining/receiving and presenting data and results and performing steps “automatically”, that the modules comprise an automatic call distributor connecting agent modules to devices and collecting real time data, and that the agent modules and user devices participate in VOIP interactions.  The obtaining/receiving steps, which even if not considered part of the abstract concept, and presenting steps are recited at a high level of generality and amount to mere data gathering and displaying, which are forms of insignificant extra solution activity.  The memory, modules, computer processors automatic call distributor connecting agent modules to user devices that collect data and perform the calculating steps are also recited at a high level of generality and merely automates the claimed methodology and describe a general ACD environment.  Performing steps “automatically” does not set for an additional element that meaningfully limits the implementation of the abstract idea but instead simply describes that the claims are done “by a computer”, illustrating a mere “apply it” type limitation in a generic  ACD technology environment.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements amount to no more than mere instructions to apply or automate the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the obtaining/receiving and presenting steps that were also considered extra solution activity in Step 2A for compact prosecution purposes, these have been re-evaluated in Step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the computer components are anything other than generic off the shelf components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt and transmission/display of data are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
Dependent claims 3, 5-6, 11-12, 14 and 17-25 include all of the limitations of the parent independent claims and therefore recite the same abstract idea.  The claims merely narrow the abstract concepts by describing additional requirements, describing additional mental processes such as collecting real time data and using rules, i.e. observations and evaluations, additional calculations, descriptive data and presentations, assigning agents, i.e. scheduling, and an algorithm or explicit mathematical concept.   The limitations setting forth that the automatic schedule generation is automatically activated and performing automatic scheduling merely describe the “apply it” aspect without meaningfully limiting the implementation of the abstract idea but functionally or structurally integrating additional elements into the claims that are essential to the ability to execute the claimed methodology. Reciting that steps are done “in real time” does not set forth any meaningful element that meaningfully limits the implementation nor does it take the claims out of the mental processes grouping, a human can observe, i.e. gather or receive data, in real time. The collecting being done “via an automatic call distributor connected to worker computers” simply illustrates that the data gathering is done “via a computer” or by a computer and does not integrate the abstract idea into a practical application, nor does it amount to significantly more.  There are no additional elements set forth that transform the claims into a patent eligible invention by integrating the abstraction into a practical application nor do they amount to significantly more.
Accordingly, claims 1, 3, 5-6, 8, 11-12, 14-15 and 17-25 are considered directed to an abstract idea without significantly more and are therefore considered ineligible under 101.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                         /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623